DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6, 8-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang [CN203778965U, newly cited, machine translation provided and cited to] in view of Yoshikawa [US2008/0223831, newly cited].
Wang discloses a method for quasi-simultaneous welding of at least two welding locations with a laser beam, wherein the laser beam emanates from a laser optic (in processing head 6) which is associated with a platform (second mount 2) of a delta robot (parallel robot) and is guided by a movement of the platform (2) (Figures 2-3; page 2-3).  
Wang discloses guiding the laser beam by movement of the platform, but does not disclose a combination of a movement of the platform and a further movement effected by a motion device associated with the platform.  Wang discloses a laser focus head (6) associated with the platform (2), and suggests the structure of the head (6) is well known, but does not provide any details or description of the structure of the head. 

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Wang by controlling the movement and positioning of the laser beam with movement structure within the laser head as taught by Yoshikawa in order to increase and improve the control, speed and flexibility of the laser beam movement, additionally it is obvious to use a known prior art structure (laser head) as it is merely the predictable use of a known prior art element for its intended purpose. 
With respect to claim 3, Yoshikawa discloses at least one subunit (rotating mirrors 12A and 12B) of the motion device is moved relative to the platform in order to effect the further movement (the mirrors rotate within the laser head mounted to the platform; Figure 2, paragraph 0029). 
With respect to claim 4, Yoshikawa discloses at least one subunit is moved by a shaft (Figure 2 shows the mirrors 12A and 12B are mounted on shafts connected to motors 13A and 13B). 
With respect to claim 5, Yoshikawa discloses the laser beam is deflected by at least one mirror (12A) arranged pivotably relative to the platform (Figure 2; paragraph 0029). 

With respect to claim 8, Wang discloses a device for quasi-simultaneous welding of plastics comprising a delta robot (parallel robot) with a platform (second mount 2), wherein the platform (2) being associated with laser optics (within head 6), wherein a laser beam emanates from the laser optics (head 6), and wherein the laser beam is guided by a movement of the platform (2) (Figures 2-3; page 2-3).  
Wang discloses guiding the laser beam by movement of the platform, but does not disclose a combination of a movement of the platform and a further movement effected by a motion device associated with the platform.  Wang discloses a laser focus head (6) associated with the platform (2), and suggests the structure of the head (6) is well known, but does not provide any details or description of the structure of the head. 
Yoshikawa discloses a laser welding method and system. Yoshikawa discloses the structure of a known laser processing head (3) (paragraph 0025, 0029; Figure 2).  Yoshikawa discloses the head (3) is moved by a moving system (4), and the laser beam is guided by combination of the movement of the head (3) by the system (4) as well a further movement which is affected by a motion device within the head (3) (paragraph 0028-29). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Wang by controlling the movement and positioning of the laser beam with movement structure within the laser head as taught by Yoshikawa in order to increase and improve the control, speed and flexibility of the laser beam 
With respect to claim 9, Wang discloses the head (6) is associated with the platform (2), Yoshikawa discloses the head includes a first end of an optical conductor (8) which is connected to the laser optics, a second end of the optical conductor being connected to a laser (2), this laser being arranged outside the platform (Figure 1; paragraph 0030).  
With respect to claim 10, Yoshikawa discloses the laser optics is fixed to an element rotatably fixed to the platform (head includes a lens 11A, movable by a motor 14, and mirrors 12A and 12B are rotatable by motors 13A and 13B; Figure 2).  
With respect to claim 11, Yoshikawa discloses at least one mirror (12A) pivotally arranged relative to the platform (Figure 2; paragraph 0029). 
With respect to claim 12, Yoshikawa discloses at least one shaft (between 12A and 13A), a first end of which shaft is associated with a rotatable mirror (12A) adapted to cause movement of the rotatable mirror and is, a second end of which shaft is associated with a drive (13A) arranged outside the platform (Figure 2; paragraph 0029). 
With respect to claim 15, Wang discloses the delta robot that is capable of quasi-simultaneous welds plastics (page 3). 
With respect to claims 16 and 17, Yoshikawa discloses the further movement is movement of the laser beam relative to the platform (Figure 2; paragraph 0029). 
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Yoshikawa, and further in view of Weber et al. [US2006/0000812, of record, previously cited, “Weber”]. 

Weber discloses laser welding device and method. Weber discloses including a pyrometer to detect a temperature of thermal radiation emanating from the irradiation zone, and that is used to control the intensity of the laser profile (paragraph 0063). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Wang by using a pyrometer to detect a temperature and use the detected temperature to regulate the method as taught by Weber in order to ensure sufficient laser radiation is irradiated without damaging the material worked upon. 
With respect to claim 13, Weber discloses including a pyrometer to detect a temperature of thermal radiation emanating from the irradiation zone, and that is used to control the intensity of the laser profile (paragraph 0063).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Wang by using a pyrometer to detect a temperature and use the detected temperature to regulate the method as taught by Weber in order to ensure sufficient laser radiation is irradiated without damaging the material worked upon. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Yoshikawa and futher in view of Belicofski [US2010/0128368, of record, previously cited].
Wang as modified discloses a method. Applicant is referred to paragraph 3 for a detailed discussion of Wang as modified.  Wang does not disclose a pyrometer.  Yoshikawa discloses laser optics, but does not disclose half inch components.

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Wang by using half inch optical components as taught by Belicofski in order to take advantage of known and standard sized components and to take advantage of known, available and interchangeable sized elements. 
Response to Arguments
Applicant’s arguments, filed 9/9/2021, with respect to the previous rejections under 35 USC 112 and 103 have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang [newly provided in IDS, and newly cited] and Yoshikawa [newly cited]. 
Applicant argues the previously cited prior art did not show movement by a combination of a movement of the platform and a further movement by a motion device associated with the platform.  Wang discloses a laser head (6) associated with a platform (2) wherein movement of the platform moves the laser beam.  Yoshikawa teaches a combination of movement from a movement of a head (3) as well as movement of a further motion device located within the head (3). 
Conclusion
Applicant's amendment, and submission of new prior art in an information disclosure statement, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 16, 2021